Citation Nr: 0306121	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-45 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 


REMAND

In his VA Form 9, dated June 1999, the veteran requested that 
he be scheduled for a hearing before a Member of the Board 
sitting at the RO in Hartford.  In subsequent correspondence, 
the veteran affirmed his desire for a hearing.  Although no 
such hearing was scheduled, the case was forwarded to the 
Board for review.  As a result, the Board remanded the case 
in February 2000 to schedule the veteran for a hearing before 
a Member of the Board at the RO during the next scheduled 
Travel Board.  

Thereafter, the veteran's representative submitted a February 
2001 letter indicating that the veteran would like to be put 
on the list of Travel Board hearings for the month of March 
2001.  Again, however, the case was returned to the Board 
with no indication in the record that a hearing was scheduled 
or that the veteran wished to waive his right to a hearing. 

In Stegall v. West, 11 Vet. App. 268, 270 (1998), the United 
States Court of Appeals for Veterans Claims held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board erred in failing 
to insure compliance.  In addition to the holding in Stegall, 
VA regulation provides that a decision of the Board can be 
vacated where there is a denial of due process, which 
includes a failure to honor a request for a hearing.  38 
C.F.R. § 20.904(a)(3) (2002).




Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO as soon as practicable.  
Once the veteran has been afforded the 
requested hearing, or in the event that 
he withdraws his hearing request or fails 
to appear, the case should be returned to 
the Board for appellate consideration.  

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




